Citation Nr: 0609944	
Decision Date: 04/05/06    Archive Date: 04/13/06

DOCKET NO.  95-12 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

Entitlement to service connection for hepatitis C.

Entitlement to service connection for residuals of infectious 
mononucleosis.

Entitlement to service connection for fatigue.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Counsel


INTRODUCTION

The veteran had active service from July 1952 to August 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1994 decision by the Department 
of Veterans Affairs (VA) San Diego, California, Regional 
Office (RO).  That decision, in pertinent part, denied 
service connection for hepatitis C, residuals of infectious 
mononucleosis, and fatigue.

The Board remanded the claims in July 1997 and September 2003 
for further development.


FINDINGS OF FACT

1.  All evidence necessary for review of the issues on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
the claims, the evidence necessary to substantiate the 
claims, and what evidence was to be provided by the veteran 
and what evidence the VA would attempt to obtain on his 
behalf.

2.  The evidence of record reasonably shows that the 
veteran's hepatitis C had its origins during service.

3.  The evidence of record does not reasonably show that the 
veteran currently has residuals associated with infectious 
mononucleosis.

4.  The evidence of record does not reasonably show otherwise 
than that the veteran's fatigue is a symptom or manifestation 
of other disorders and not caused by a separate underlying 
chronic disorder for which service connection may be granted.


CONCLUSIONS OF LAW

1.  Hepatitis C was incurred in service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2005).

2.  Residuals of infectious mononucleosis were not incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2005).

3.  Fatigue was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  The new law eliminates the concept of a 
well-grounded claim, and redefines the obligations of the VA 
with respect to the duty to assist claimants in the 
development of their claims.  First, the VA has a duty to 
notify the appellant and representative, if represented, of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002 & 
Supp. 2005).  Second, the VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A (West 2002).

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2005)).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The veteran was provided adequate notice as to 
the evidence needed to substantiate his claims.  The Board 
concludes the discussions in the rating decision, the 
statement of the case (SOC), the supplemental statements of 
the case (SSOCs), and letters sent to the veteran informed 
him of the information and evidence needed to substantiate 
the claims and complied with the VA's notification 
requirements.  The SOC and SSOCs considered the merits of the 
substantive issues.  The communications, such as a letter 
from the RO dated in April 2004, provided the veteran with an 
explanation of what evidence was to be provided by the 
veteran and what evidence the VA would attempt to obtain on 
his behalf.  See generally Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The SOC and SSOCs advised him of the 
evidence that had been obtained and considered.  The RO also 
supplied the veteran with the applicable regulations in the 
SOC and SSOCs.  The basic elements for establishing the 
claims have remained unchanged despite the change in the law 
with respect to duty to assist and notification requirements.  
The VA has no outstanding duty to inform the veteran that any 
additional information or evidence is needed. 

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues on appeal has been 
obtained.  A review of the file shows that the RO made 
appropriate efforts to attempt to obtain all relevant 
evidence.  The evidence includes the veteran's service 
medical records and post service treatment records.  The 
veteran was afforded VA examinations.  He testified before a 
hearing officer at a hearing held at the RO in April 1995.  
The Board does not know of any additional relevant evidence 
which is available that has not been obtained.  For the 
foregoing reasons, the Board concludes that all reasonable 
efforts were made by the VA to obtain evidence necessary to 
substantiate the claims.  The Board finds that the evidence 
of record provides sufficient information to adequately 
evaluate the claims.  Therefore, no further assistance to the 
veteran with the development of evidence is required.  

The Board notes that in Mayfield v. Nicholson, 19 Vet. App. 
103 (2005) the Court noted, citing Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (Pelegrini II), that a VCAA notice must 
be provided to a claimant before the initial unfavorable 
[agency of original jurisdiction (AOJ)] decision.  A VCAA 
notice was not provided to the appellant before the RO 
decisions regarding the claim for benefits.  However, in 
Mayfield the Court noted that an error in the timing of the 
notice is not per se prejudicial and that to prove prejudice, 
the veteran had to claim prejudice with specificity.  In the 
present case, the Board finds that there was no prejudice to 
the veteran.  The Court in Mayfield noted that there could be 
no prejudice with an error in the timing of the VCAA notice 
if its purpose of affording the claimant a meaningful 
opportunity to participate effectively in the processing of 
the claim, was satisfied.  In other words, the claimant 
should be provided VCAA notice and an appropriate amount of 
time to respond and proper subsequent VA process.  That is 
what was done in the present case.  The veteran was given the 
VCAA notice letter and was given an ample opportunity to 
respond.  The veteran has not claimed any prejudice as a 
result of the timing of the VCAA letter.  Therefore, to 
decide the appeal would not be prejudicial error.  

Additionally, in the Pelegrini decision, the Court also held, 
in part, that a VCAA notice consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

In this case, although the VCAA notice letter that was 
provided to the veteran does not contain the "fourth 
element," the Board finds that the veteran was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim.  By various informational letters, 
an SOC and the SSOCs, and their accompanying notice letters, 
the AOJ satisfied the fourth element of the notice 
requirements.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingness/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of disability; 3) a 
connection between the veteran's service and the disability; 
degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the element of 
the claim reasonably contemplated by the application.  
Dingness/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.

In the present appeal, the veteran was provided with notice 
of what type of evidence was needed to substantiate his 
claims, but he was not provided with notice of the type of 
evidence necessary to establish the disability rating or 
effective date for such claims.  Despite the inadequate 
notice provided to the veteran on these elements, the board 
finds that there is no prejudice to the veteran in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  In that regard, as the 
Board concludes below that a preponderance of the evidence is 
against the veteran's claims for service connection for 
infectious mononucleosis and fatigue, any question as to the 
appropriate disability ratings or effective dates to be 
assigned is rendered moot.  As the claim for entitlement to 
service connection for hepatitis C is granted, any error with 
regard to such claim is harmless error.

In the circumstances of this case, another remand to have the 
RO take additional action under the VCAA and the new 
implementing regulations would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran are 
to be avoided).  The VA has satisfied its obligation to 
notify and assist the claimant in this case.  Further 
development and further expending of the VA's resources are 
not warranted.  Taking these factors into consideration, 
there is no prejudice to the claimant in proceeding to 
consider the claim on the merits.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

II.  Service Connection for Hepatitis C

Factual Background

Service medical records indicate that the veteran was treated 
for infectious mononucleosis in April 1964.  They do not 
contain comments regarding complaints, findings or treatment 
associated with hepatitis C.

Service personnel records indicate that the veteran served in 
the Republic of Vietnam while on active duty.

Private and VA treatment records dating from April 1987 
through January 2002 reflect treatment for chronic hepatitis 
C.  An April 1987 private treatment note reported elevated 
liver function tests.  The veteran was initially diagnosed 
with hepatitis C in November 1991.  While such treatment 
records do not contain all the laboratory results documenting 
that the veteran continued to test positive for hepatitis C, 
liver function tests were noted throughout the period to be 
elevated.  During this time period various treatment notes 
characterized the veteran's hepatitis C as stable.

The veteran testified before a hearing officer at a hearing 
held at the RO in April 1995.  He testified that he did not 
have any risk factors for hepatitis.  He indicated that his 
physician had told him that infectious mononucleosis had left 
him at risk for hepatitis.

The Board remanded the claim in July 1997 with instructions 
to obtain identified treatment records and schedule the 
veteran for a VA examination.

A September 1998 VA examination report noted that the 
veteran's claims folder was reviewed.  The examiner, a VA 
physician, noted a diagnosis of hepatitis, in remission.  He 
stated that the veteran's elevated enzymes, which began in 
1982, indicated that the liver had "some kind of problem at 
one time."  He noted that the veteran had infectious 
mononucleosis in service, and that one of the complications 
of infectious mononucleosis can be hepatitis.  He also noted 
that exposure to hepatitis in Vietnam was prevalent.  The 
examiner stated that it was "as likely as not that the 
veteran's hepatitis was contracted while on active duty."

In a March 2000 addendum to the September 1998 VA examination 
report the physician clarified his September 1998 opinion 
with the following:

Infectious mononucleosis in its normal 
variance, does not persist, unless you 
get a hepatitis and then a chronic 
hepatitis.  However, the chronic 
hepatitis should not reflect itself as 
a chronic active hepatitis C.  So, I 
feel that his chronic hepatitis C is 
giving him his symptoms and I feel 
like, that while serving in Vietnam, 
he did contract hepatitis C and had 
mild effects of it and subsequently 
has shown up as a chronic active 
hepatitis C patient.  As stated, this 
is confusing.  It is not a clear-cut 
picture.  The infectious 
mononucleosis, I think, has just 
clouded the picture and the more true 
picture is that he had two diseases; 
one, the infectious mononucleosis, 
which cleared, and two, he contracted 
hepatitis C, a milder form, which has 
continued as a chronic active form and 
has been the causer of all his 
fatigue, malaise and other problems.

The Board remanded the claim in September 2003 with 
instructions to obtain specified treatment records and 
schedule the veteran for a VA examination.

A December 2004 VA examination report noted that the claims 
folder was reviewed.  The examiner, a VA physician, noted a 
diagnosis of hepatitis C.  He stated that it was "less 
likely than not" that the veteran's hepatitis C was related 
to service.  The examiner provided reasoning for his opinion.

Criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2005).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


Analysis

The Board notes that the VA and private treatment notes of 
record do not contain copies of laboratory tests indicating 
that the veteran continued to test positive for hepatitis C.  
However, based on the treatment records associated with the 
claims folder, the Board finds that the veteran does have a 
current diagnosis of hepatitis C that has been variously 
characterized as stable or in remission.

There are two VA opinions of record regarding whether the 
veteran's hepatitis C is related to his period of military 
service.  The Board notes that the September 1998 VA examiner 
indicated that it was "as likely as not" that the veteran's 
contracted hepatitis C while in service in Vietnam.  The 
March 2000 addendum clarified that the veteran's hepatitis C 
was not caused by his infectious mononucleosis, but was a 
separate disease process, that was contracted in Vietnam.  
The December 2004 VA examiner indicated it was "less likely 
than not" that the veteran's hepatitis C was related to his 
period of military service.  A careful review of both 
opinions indicates that they are at least of equal probative 
value.  Both examiners were VA physicians, and both reviewed 
the veteran's claims folder.  In addition, both examiners 
offered their rationales for the offered opinions.  
Accordingly, the Board finds the evidence is at least in 
equipoise with regard to this issue and, resolving all doubt 
in favor of the veteran, service connection for hepatitis C 
is granted.

III.  Service Connection for Residuals of Infectious 
Mononucleosis

Factual Background

Service medical records indicate that the veteran was treated 
for infectious mononucleosis in April 1964.

An April 1987 private treatment note reported that the 
veteran was diagnosed at that time with infectious 
mononucleosis.

The veteran testified before a hearing officer at a hearing 
held at the RO in April 1995.  He stated he was treated for 
mononucleosis during service.

The Board remanded the claim in July 1997 with instructions 
to obtain specified treatment records and schedule the 
veteran for a VA examination.  Other VA and private treatment 
records dated through January 2002 do not contain comments 
referring to complaints, findings or treatment associated 
with infectious mononucleosis.

A September 1998 VA examination report noted that the 
examiner reviewed the veteran's claims folder.  He noted a 
diagnosis of infectious mononucleosis, in remission.

In a March 2000 addendum to the September VA examination 
report the VA examiner clarified his opinion indicated that 
the veteran's infectious mononucleosis was "cleared" and as 
noted above was distinguished as a separate disease process 
from the veteran's hepatitis C.

The Board remanded the claim in September 2003 with 
instructions to obtain specified treatment records and 
schedule the veteran for a VA examination.

A December 2004 VA examination report indicated that the VA 
examiner reviewed the veteran's claims folder.  He stated 
that the veteran does not currently have any residuals 
associated with a history of infectious mononucleosis.

Analysis

The Court has held that in order to establish service 
connection, there must be evidence of both a service-
connected disease or injury and a present disability which is 
attributable to such disease or injury.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

The Court has also held that generally, to prove service 
connection, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  See Pond v. West, 12 Vet. App. 341, 346 
(1999); see also Rose v. West, 11 Vet. App. 169, 171 (1998).

The clinical evidence of record indicates that the veteran 
does not currently have residuals associated with infectious 
mononucleosis.  While he was treated for such in April 1987, 
other VA and private treatment records dated through January 
2002 do not reflect complaints, findings or treatment 
associated with infectious mononucleosis.  The September 1998 
VA examiner, in his March 2000 addendum, indicated that the 
veteran's infectious mononucleosis had "cleared."  The 
December 2004 VA examiner specifically stated that the 
veteran does not currently have residuals of infectious 
mononucleosis.  It is noted that although some records have 
suggested that the veteran's hepatitis C is a residual of his 
infectious mononucleosis, the VA examiner, in the March 2000 
addendum to the September 1998 VA examination report, 
specifically noted that the veteran's infectious 
mononucleosis was a separate disease entity, and had 
resolved, apparently, independent from his contraction of 
hepatitis C.  Accordingly, service connection for residuals 
of infectious mononucleosis is denied.

IV.  Service Connection for Fatigue

Factual Background

Service medical records are silent with regard to complaints, 
findings or treatment associated with fatigue.

VA and private treatment notes dated from October 1978 
through January 2002 reflect continued complaints of fatigue.  
Such complaints are related to various diagnoses including, 
but not limited to, bronchitis, pneumonia, anemia, hepatitis 
C, and depression.

The veteran testified before a hearing officer at a hearing 
held at the RO in April 1995.  He stated that he began 
feeling fatigued after service.  He testified that his 
fatigue became persistent in the 1980s.

The Board remanded the claim in July 1997 with instructions 
to obtain identified treatment records and schedule the 
veteran for a VA examination.

The September 1998 VA examination report and its March 2000 
addendum did not comment on the veteran's complaints of 
fatigue.

The Board remanded the claim in September 2003 with 
instructions to obtain specific treatment records and 
schedule the veteran for a VA examination.

The December 2004 VA examination report noted that the 
veteran's claims folder was reviewed.  The examiner did not 
offer a specific diagnosis related to the veteran's fatigue.  
He stated that the veteran's fatigue was a symptom of various 
other disorders, including iron deficiency anemia, 
depression, celiac sprue and hepatitis.

Analysis

The Board finds that the veteran does not have a current 
chronic fatigue disorder for which service connection may be 
granted.  VA and private treatment records dated since 
October 1978 have related the veteran's complaints of fatigue 
to various other disorders.  The December 2004 VA examiner 
specifically stated that the veteran's fatigue was 
symptomatic of several other disorders.  As the clinical 
evidence indicates that there is no underlying chronic 
fatigue disorder, service connection for this condition is 
denied.


ORDER

Entitlement to service connection for hepatitis C is granted.


Entitlement to service connection for residuals of infectious 
mononucleosis is denied.

Entitlement to service connection for fatigue is denied.


____________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


